Citation Nr: 0126301	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for right foot strain 
with history of stress fracture, third and fourth 
metatarsals, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left foot strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1972 to 
October 1973.

The instant appeal arose from a July 1999 rating decision 
which denied claims for increased ratings for right foot 
strain with history of stress fracture, third and fourth 
metatarsals, and left foot strain.  In a decision dated 
January 11, 2001, the Board of Veterans' Appeals (Board) 
denied the claims.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).

In April 2001, counsel for the appellant and the VA filed a 
Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the motion which requested that the Court 
vacate the Board's decision and remand the matter because the 
Board's decision did not include consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  An Order of the Court dated 
later that month granted the motion and vacated the Board's 
decision. 


REMAND

Among other things, the VCAA redefines the obligations of VA 
with respect to the duty to assist and the duty to notify.  
Implementing regulations were published by VA in August 2001, 
and made effective from date of the law's enactment.  See 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for additional development, to include 
action necessary to ensure compliance with the notice and 
duty to assist provisions contained in the new law.  Because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated his 
bilateral foot disabilities.  All 
identified records which have not already 
been obtained and associated with the 
claims file should be obtained by the RO.  
Specifically, all VA medical records 
identified by the appellant, particularly 
those developed since July 1996, should 
be obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation or fee-basis examination(s) 
to determine the nature and extent of 
impairment caused by his service-
connected right and left foot strain.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination(s).  All appropriate 
diagnostic tests and studies deemed 
necessary to assess the severity of these 
disabilities should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail.  
Examining physicians should be 
specifically requested to proffer 
opinions as to the specific extent and 
severity of each disability evaluated, to 
include a complete and detailed 
discussion of all functional limitations 
associated with each condition.  
Moreover, in accordance with the well-
established DeLuca provisions, the 
examination also must address whether 
there is any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
on use, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function for the bilateral 
foot strain disabilities.  If the 
appellant describes flare-ups of pain, 
the examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.

The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

3.  The RO should take any other action 
necessary to fully comply with the VCAA, 
(codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).
4.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status, as listed 
on the title page, with consideration 
given to all of the evidence of record.  
If either of the benefits sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


